Citation Nr: 1645337	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  09-31 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial rating for scoliosis of the lumbar spine, rated as 10 percent disabling prior to July 15, 2009, as 20 percent disabling from July 15, 2009 through December 15, 2010, and as 40 percent disabling as of December 16, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from April 2007 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded this case in November 2010 and June 2014 for further development. 

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board in March 2010.  A transcript is of record. 

An October 2014 rating decision granted a 20 percent rating for the Veteran's lumbar spine disability effective July 15, 2009, and a 40 percent rating effective December 16, 2010.  The appeal remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VLJ who conducted the March 2010 hearing is no longer employed at the Board.  The Veteran indicated in a September 2016 VA Form 9 that he wishes to testify at a new hearing before the Board at the local RO. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing before a Veterans Law Judge of the Board at the RO.  Prior to scheduling the hearing, the Veteran should be provided another opportunity to elect an in-person hearing or a videoconference hearing. 

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




